Maeshall, J.
The judgment must be affirmed. Tbe statement shows, without discussion, that whatever risks there were in plaintiff’s working place, be was familiar with and voluntarily subjected himself to.
Tbe accident happened prior to tbe late legislation increasing the duty of an employer as to safety of working place and conditions and making other changes in tbe law of negligence. Whether if such an accident should occur in tbe present state of tbe written law, tbe same result would be necessarily proper, we need not say. Quite clearly tbe trial court was justified in directing the verdict upon tbe ground that the mere circumstance of the molder’s implement being in plaintiff’s way was not actionable negligence, that plaintiff *454assumed the risk as to uncertainty of the lights being constantly in service, and that his injury was only a matter of mere accident.
By the Court. — Judgment affirmed.